DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 20, 2021 have been fully considered but they are not persuasive. 
The applicant’s argument, see page 7, line 3 through page 8, line 15, regarding the rejections of claims 1 and 22 under 35 USC 112(a) has been considered and is persuasive. The rejections under 35 USC 112(a) for the phrase “at take-off power” have been withdrawn.
	The applicant has argued, see page 9, lines 3-14, that the examiner asserted claim 5 requires the upstream compressor rotor to have at least four stages, that “one would understand the meaning of claim 5”, and one would understand that claim 31 further limits the upstream compressor rotor to between five and seven stages. The examiner respectfully disagrees.
	First, the examiner did not state that claim 5 requires the upstream compressor turbine to have at least four stages, but rather in order to examine the claim in a manner that is definite and understood, claim 5 would be treated as if the upstream compressor rotor has at least four stages. This interpretation is made in order to be able to examine the claim in view of prior art. As the claim is currently written, the scope is unclear. If the applicant wishes claim 5 to be interpreted as stating the upstream compressor rotor has at least four stages, then the claim should be amended to state as such. 
intended meaning of the claims. If the applicant intended a claim to have a particular meaning, then the claim should be amended to clearly state such a meaning. It appears the applicant is suggesting a claim scope is limited by implied limitations. The statute of 35 USC 112(b) states “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.” A claim which requires its scope to be understood by an implied limitation is not particularly pointing out and distinctly claiming the subject matter of the invention. 

Regarding the rejection of claim 1 under 35 USC 103, the applicant has argued, see page 9, lines 23-27, that the recitation “at take-off power” places structural limitations on the claimed features and should be given patentable weight. The examiner would like to clarify the limitation being considered intended use. The examiner maintains that the take-off phase of flight has the highest requirements of a gas turbine engine and therefore the highest values for various characteristics. However, limitations regarding specific phases of flight attempt to define the claim based on a particular manner of using the gas turbine engine. The examiner respectfully disagrees that the phases of flight define the claimed structure. Rather, an engine which is capable of achieving the claimed ranges for the various characteristics (overall pressure ratio and compressor tip speed ratio) in general would still read over the claim even if the those conditions occurred during different phases of flight. 
Suciu as modified by case law. 
The claim limitation refers to a ratio of the leading edges of the longest blades of each compressor. The examiner cited Suciu to teach the longest blades of the upstream and downstream compressors – which happened to be the first stages of each compressor (see page 13, lines 7-11 and the annotated portion Figure 1a of Suciu on page 3 of the previous Office action). Upon inspection of Figure 1a of Suciu, the tips of each first stage have a constant radial height, which means the tip speed for any axial point on the blade is the same – including the leading edge. Thus, the ratio of tip speeds between the first stage of the downstream compressor to the first stage of the upstream compressor is the ratio of the tip speed of the leading edge of the longest blade of the downstream compressor rotor to the tip speed of the leading edge of the longest blade of the upstream compressor rotor. The examiner’s reference to Walsh’s teachings about the first stage of a compressor further demonstrate the criticality of designing the first stages of Suciu. 
	The applicant has argued, see page 10, lines 19-23, that the Board reversed a rejection in case 13/721,095 because it was improper to rely on a different dimension than claimed to assert that the claimed relationship was recognized to be a result effect variable. First, the Board’s decision in 13/721,095 is not precedential. Second, the facts 
	The applicant has argued, see page 10, line 24 through page 11, line 2, that the examiner attempts to address the deficiencies of Walsh by asserting the take-off phase of flight would determine the maximum limits for the engine, but the examiner fails to link the general assertion concerning the engine to the leading edge of the longest blade of the compressor. The examiner respectfully disagrees. 
First, the rejection of claim 1 is in view of Suciu as modified by case law. Walsh was cited as a teaching reference for evidence regarding a tip speed ratio being a result effective variable. The examiner does not need to address alleged deficiencies of Walsh. Second, the leading edge of the longest blade of each compressor are components within the engine and thus experience the same phase of flight as the overall engine. When the undergoing the take-off phase of flight, the power requirements from the engine are greatest and characteristics of the engine must be at their highest – such as the overall pressure ratio and tip speed ratio of the compressors. 
The applicant has argued, see page 11, lines 3-19, that one would not have been motivated to modify the compressor tip speeds of Suciu to be within the claimed range 
As evidenced by Walsh, one having ordinary skill in the art of gas turbine engine design would be able to consider numerous variables when designing a compressor with the desired tip speed ratio and pressure ratio. Pages 261-262 of Walsh show a design process for a single compressor where the desired pressure ratio is a starting assumption (15:1) and tip speed is adjusted iteratively until the desired values for every characteristic are achieved. One having ordinary skill in the art could routinely and simply follow a similar process for a two compressor system. The overall pressure ratio for two compressors and the gear reduction ratio could be starting points, and the tip speeds of both compressors could be adjusted either higher or lower in order to satisfy the overall pressure ratio, gear reduction ratio, and tip speed ratio requirements. 
	The applicant has stated, see page 12, lines 8-11, that the limitation “at take-off power” should be given patentable weight. The examiner agrees and mistakenly copied the paragraph regarding intended use from claim 1 for claim 22 in the previous rejection. The examiner notes the limitation was considered and given patentable weight during examination. The examiner maintains that the previous rejection is proper. 
	The corrections to the claims are noted with appreciation. The rejections of claims 2, 22, 33 under 35 USC 112(a) and the rejections of claims 2 and 22 under 35 UCS 112(b) have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, 31, 34, and 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states the fan drive turbine has fewer stages than the upstream compressor rotor, however claim 5 depends from claim 1 which states the upstream compressor rotor has “at least three stages but fewer than seven stages” and the fan drive turbine has “at least three stages but no more than six stages.” It is unclear how the fan drive turbine would have fewer stages than the upstream compressor rotor when the upstream compressor rotor has three stages. Also, when the fan drive turbine has six stages, it would be unclear how many stages the upstream compressor rotor has. The claim limitations conflict for some embodiments of the invention. For the purposes of examination, claim 5 will be treated as the upstream compressor rotor having a minimum of four stages and the fan drive turbine having a maximum of five stages. 
	Claims 14 and 31 depend from claim 5 and contain its limitations and therefore are rejected for the same reason.

	Claim 34 also states the fan drive turbine has fewer stages than the upstream compressor rotor and depends from claim 22 which states the fan drive turbine has at least three stages but no more than six stages and an upstream compressor rotor having at least three stages but fewer than six stages. Thus, claim 34 is indefinite for the same reason as claim 5. For the purposes of examination, claim 34 will be treated as the upstream compressor rotor having a minimum of four stages and the fan drive turbine having a maximum of five stages.
	Claim 35 depends from claim 34 and contains its limitations and therefore is rejected for the same reason. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9-11, 14, 20, and 31, as far as claims 5, 14, and 31 are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0233982 to Suciu in view of case law with additional evidence taught by Walsh (Chapter 5; ‘Gas Turbine Engine Components’ from the book ‘Gas Turbine Performance’).
In Reference to Claim 1
	Examiner’s comment: claim 1 refers to an overall pressure ratio and a tip speed ratio occurring “at take-off power” and since take-off power occurs during a specific phase of flight for an aircraft, this limitation is considered an intended use. A recitation of an intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim. 
Suciu teaches:
	A gas turbine engine (10) comprising: 

an upstream compressor rotor (low pressure compressor 16) and a downstream compressor rotor (high pressure compressor 26), wherein said upstream compressor rotor has at least three stages but fewer than seven stages (4 to 8 stages, paragraph 42, lines 1-3); 
an overall pressure ratio greater than or equal to 45.0 (see paragraph 42, lines 10-12) at take-off power; 
a bypass ratio defined as a volume of air delivered as bypass flow compared to a volume of air delivered into said core housing, and said bypass ratio greater than or equal to 11 (see paragraph 43, lines 2-12); 
a fan drive turbine (18) driving said upstream compressor rotor and driving said fan through a gear reduction (25), said fan drive turbine having at least three stages but no more than six stages (3 to 6 stages, see paragraph 42, lines 6-7 and paragraph 45, lines 8-13), and wherein a gear ratio of said gear reduction is greater than or equal to 2.6 (greater than about 2.5, paragraph 43, lines 12-15), 
wherein the downstream compressor rotor and upstream compressor rotor each have a longest blade which has a leading edge, and a tip speed occurs at the leading edge of the longest blade at take-off power (see paragraphs 39-43 and 45 and Figure 1B).
Regarding the upstream and downstream compressor rotors, the first blade of each compressor rotor is the longest blade (see annotated portion of Figure 1A below) which has a leading edge. A tip speed can be measured at the leading edge of the 
Regarding take-off power, it is well known in the art of aircraft engines that the take-off phase of flight has the largest power requirements and would determine the maximum limits for the characteristics of the engine. Take-off requires the most power to be generated, which would correspond with the largest overall pressure ratio (in this case, a pressure ratio of greater than or equal to 45.0). 

    PNG
    media_image1.png
    368
    655
    media_image1.png
    Greyscale

Suciu fails to teach:
	The ratio of a tip speed at the leading edge of the longest blade of said downstream compressor rotor compared to a tip speed at the leading edge of the longest blade of said upstream compressor rotor is greater than or equal to 1.0 and is less than 1.18.
Walsh teaches there are a number of basic sizing parameters in designing an axial flow gas turbine engine, such as: tip relative Mach number, rotational speed, pressure ratio, and rim and tip speed (pages 163-165). The engine is designed such that these values fall within acceptable ranges. Tip speed can be calculated based on 
Further, the first stage of a compressor has the highest relative Mach number (page 163, “Tip relative Mach number” section) and there are maximum values for tip speeds based on various factors, such as turbine requirements, geometry, material, and temperature (see page 165, “Rim speed and tip speed” section). Therefore, tip speed itself is a result effective variable.
Relative power ratios between multiple compressors and their total mass flow are related to the overall engine performance, and therefore the relative tip speeds are related such that their relative power must be considered as a whole for designing a gas turbine engine. Therefore, tip speeds of the first stages of the two compressors and therefore, their tip speed ratio, meet the requirements of In re Antonie 559 F.2d 618 USPQ 6 (CPA 1977), and can also be considered a result-effective variable.
	The Court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05 II A for further clarification). In In re Aller, a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be obvious over a prior art process which differed from the 
	In the instant case, Suciu teaches an upstream compressor and a downstream compressor, which both have rotating blades with tip speeds, and therefore a tip speed ratio. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Suciu by modifying the blade speed to achieve a tip speed ratio greater than or equal to 1.0 and less than 1.18 in view of case law for the purpose of achieving the desired overall pressure ratio, mass flow, and engine efficiency.
	The examiner notes that Suciu teaches an overall pressure ratio (greater than or equal to 50) which overlaps with the overall pressure ratio claimed by the applicant (greater than or equal to 45). Also, the applicant has not explained the criticality of the claimed tip speed ratio. Paragraph 46 of the applicant’s specification merely recites the claimed values for the tip speed ratio, but does not explain the criticality of the values themselves. 
In Reference to Claim 2
Suciu as modified by case law teaches:
	The gas turbine engine of claim 1 further comprising a second turbine (28 of Suciu) upstream of said fan drive turbine, wherein said second turbine drives said downstream compressor rotor (see paragraph 41 of Suciu).
In Reference to Claim 3
Suciu as modified by case law teaches:

In Reference to Claim 5#
Suciu as modified by case law teaches:
	The gas turbine engine of claim 3, wherein said fan drive turbine having fewer stages than said upstream compressor rotor. The upstream compressor rotor can have 4 to 8 stages (paragraph 42, lines 1-3 of Suciu) and the fan drive turbine can have 3 to 6 stages (paragraph 42, lines 6-7 of Suciu). Therefore the fan drive turbine can have fewer stages than the upstream compressor rotor.
In Reference to Claim 6#
Suciu as modified by case law teaches:
	The gas turbine engine of claim 3, wherein said fan has a low fan pressure ratio of less than 1.45 (see paragraph 47, lines 10-14 of Suciu).
In Reference to Claim 9#
Suciu as modified by case law teaches:
	The gas turbine engine of claim 6, wherein said fan drive turbine has a turbine pressure ratio that is greater than 5:1, said turbine pressure ratio defined as a pressure measured prior to an inlet of said fan drive turbine as related to a pressure at an outlet of said fan drive turbine prior to an exhaust nozzle (see paragraph 43, lines 7-8 and paragraph 45, lines 8-13 of Suciu).
In Reference to Claim 10#
Suciu as modified by case law teaches:

In Reference to Claim 11#
Suciu as modified by case law teaches:
	The gas turbine engine of claim 10, wherein said gear reduction is a planetary gear system (paragraph 43, lines 4-7 of Suciu) and said overall pressure ratio is equal to or greater than 60 (above or equal to 50, paragraph 42, lines 10-12 of Suciu). 
In Reference to Claim 14#
Suciu as modified by case law teaches:
	The gas turbine engine of claim 5, wherein said fan has a low fan pressure ratio of less than 1.45 (see paragraph 47, lines 10-14 of Suciu).
In Reference to Claim 20#
Suciu as modified by case law teaches:
	The gas turbine engine of claim 10, wherein:
	said gear reduction is a planetary gear system (paragraph 43, lines 4-7 of Suciu);
	said gear ratio of said gear reduction is greater than or equal to 3.6 (greater than or equal to 2.6, paragraph 43, lines 5-7 of Suciu); and
	said overall pressure ratio is equal to or greater than 65 (paragraph 42, lines 10-12 of Suciu).
In Reference to Claim 31#
Suciu as modified by case law teaches:
	The gas turbine engine of claim 14, wherein said fan drive turbine has more than three stages (3 to 6 stages, see paragraph 42, lines 6-7 of Suciu). 
s 7, 8, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0233982 to Suciu as modified by case law with additional evidence taught by Walsh as applied to claims 6, 10, and 20 above, and further in view of Boeing 787 Dreamliner Specifications from Wikipedia (retrieved from https://en.wikipedia.org/wiki/Boeing_787_Dreamliner) (hereafter referred to as Boeing) and additional evidence taught by Boeing 787 Dreamliner Fact Sheet (retrieved from http://www.boeing.com/commericial/787family/787-9prod.html) (hereafter Boeing Fact Sheet).
In Reference to Claims 7, 19, and 21
Suciu as modified by case law teaches:
	The gas turbine engine of claims 6, 10, and 20, which is used in an aircraft (see paragraph 2 of Suciu).
Suciu as modified by case law fails to teach:
	The engine is designed for use on a long range aircraft, said long range aircraft being defined at least by one of an aircraft with at least two passenger aisles or an aircraft with a flight length equal to or greater than 6.0 hours.
Boeing teaches:
	A long range aircraft (Boeing 787 Dreamliner) comprising a flight length equal to or greater than 6.0 hours. The aircraft has a range of 9,210 to 9,780 miles and a cruising speed of Mach 0.85 (which is approximately 567 mph at cruising altitude). The flight length can be calculated by dividing the range by the cruising speed. A range of 9,210 miles and a cruising speed of 567 mph results in a flight length over 16 hours (approximately 16.2 hours). 

Boeing Fact Sheet teaches the Dreamliner is a twin aisle configuration. Therefore the long range aircraft taught by Boeing has “at least two passenger aisles.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Suciu as modified by case law by using the gas turbine engine in a long range aircraft as taught by Boeing as both references are directed to aircrafts powered by gas turbine engines, and for the purpose of being able to power and provide thrust for the long range aircraft.
In Reference to Claim 8#
Suciu as modified by case law and Boeing teaches:
	The gas turbine engine of claim 7, wherein said fan drive turbine has a turbine pressure ratio that is greater than 5:1, said turbine pressure ratio defined as a pressure prior to an inlet of said fan drive turbine as related to a pressure at an outlet of said fan drive turbine prior to an exhaust nozzle (see paragraph 43, lines 7-8 and paragraph 45, lines 8-13 of Suciu).

Claims 22 and 24-29, and 33-35, as far as claims 34 and 35 are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0233982 to Suciu in view of Boeing with additional evidence taught by the Boeing Fact Sheet, and in further view of case law with additional evidence taught by Walsh.
In Reference to Claim 22
Suciu teaches:

	driving a fan (20) through a gear reduction (25) with a fan drive turbine (18), with said fan delivering air into a bypass duct (fan nacelle F) as bypass flow and into a core housing (core nacelle C) as core flow, with said core flow flowing into an upstream compressor rotor (16) and a downstream compressor rotor (26), wherein a bypass ratio is defined as a volume of air delivered as bypass flow compared to a volume of air delivered into said core housing, said bypass ratio greater than or equal to 11 (paragraph 43, lines 3-4), 
a gear ratio of said gear reduction is greater than or equal to 2.6 (greater than about 2.5:1, see paragraph 43, lines 12-15), 
said upstream compressor rotor having at least three stages but fewer than seven stages (4 to 8 stages, see paragraph 42, lines 1-3),
said fan drive turbine having at least three stages but no more than six stages (paragraph 42, lines 6-7), and a second turbine rotor (28) upstream of said fan drive turbine; 
driving said downstream compressor rotor with said second turbine (see paragraph 41);
driving said upstream compressor rotor with said fan drive turbine, and driving said downstream compressor rotor, with an overall pressure ratio greater than or equal to 45.0 at take-off power (paragraph 42, lines 10-12) (see paragraphs 39-43 and 45 and Figure 1B).
Regarding the upstream and downstream compressor rotors, the first blade of each compressor rotor is the longest blade (see annotated portion of Figure 1A above) 
Regarding take-off power, it is well known in the art of aircraft engines that the take-off phase of flight has the largest power requirements and would determine the maximum limits for the characteristics of the engine. Take-off requires the most power to be generated, which would correspond with the largest overall pressure ratio (in this case, a pressure ratio of greater than or equal to 45.0).
Suciu fails to teach:
	The gas turbine engine is mounted on a long range aircraft during operation, with said long range aircraft being defined at least by one of an aircraft with at least two passenger aisles, or an aircraft with a flight length equal to or greater than 6.0 hours, and said step of driving said upstream compressor rotor and driving said downstream compressor rotor establishes a ratio of a tip speed at a leading edge of a longest blade of said downstream compressor rotor to a tip speed at a leading edge of a longest blade of said upstream compressor rotor that is greater than or equal to 1.0 and less than 1.18 at take-off power.
Boeing teaches:
	A long range aircraft (Boeing 787 Dreamliner) comprising a flight length equal to or greater than 6.0 hours. The aircraft has a range of 9,210 to 9,780 miles and a cruising speed of Mach 0.85 (which is approximately 567 mph at cruising altitude). The flight length can be calculated by dividing the range by the cruising speed. A range of 
The specification website was available in November 2011 and therefore are available as prior art.
Boeing Fact Sheet teaches the Dreamliner is a twin aisle configuration. Therefore the long range aircraft taught by Boeing has “at least two passenger aisles.”
Walsh teaches there are a number of basic sizing parameters in designing an axial flow gas turbine engine, such as: tip relative Mach number, rotational speed, pressure ratio, and rim and tip speed (pages 163-165). The engine is designed such that these values fall within acceptable ranges. Tip speed can be calculated based on the blade rotational speed and the blade length. During the design process, the pressure ratio is selected to achieve a satisfactory surge margin and efficiency (page 164 “Pressure ratio, number of stages and spools”). The pressure ratio is directly related to the compressor mass flow, rotational speed and engine efficiency. The blade speed is used with the mass flow and whirl velocity to calculate compressor input power (Formula F5.1.1, page 248 of Walsh). 
Further, the first stage of a compressor has the highest relative Mach number (page 163, “Tip relative Mach number” section) and there are maximum values for tip speeds based on various factors, such as turbine requirements, geometry, material, and temperature (see page 165, “Rim speed and tip speed” section). Therefore, tip speed itself is a result effective variable.
Relative power ratios between multiple compressors and their total mass flow are related to the overall engine performance, and therefore the relative tip speeds are In re Antonie 559 F.2d 618 USPQ 6 (CPA 1977), and can also be considered a result-effective variable.
	The Court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05 II A for further clarification). In In re Aller, a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be obvious over a prior art process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.
	In the instant case, Suciu teaches an upstream compressor and a downstream compressor, which both have rotating blades with tip speeds, and therefore a tip speed ratio.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of operating a gas turbine engine of Suciu by using the gas turbine engine in a long range aircraft as taught by Boeing as both references are directed to aircrafts powered by gas turbine engines, and for the purpose of being able to power and provide thrust for the long range aircraft; and
	it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Suciu by modifying 
In Reference to Claim 24#
Suciu as modified by Boeing and case law teaches:
	The method of claim 22, wherein said fan drive turbine has fewer than six stages (3 to 6 stages, paragraph 42, lines 6-7 of Suciu).
In Reference to Claim 25#
Suciu as modified by Boeing and case law teaches:
	The method of claim 24, wherein said long range aircraft is defined: at least one of an aircraft with at least two passenger aisles or an aircraft with a flight length equal to or greater than 6.0 hours; and as an aircraft with a flight length of 3,000 to 8,000 miles. 
Boeing teaches the long range aircraft is capable of a range from 9,210 to 9,780 miles. Since the aircraft is capable of flying at least 9,210 miles, then the aircraft is capable of having a flight length which has any shorter distance, such as a flight length of 3,000 to 8,000 miles. Boeing teaches the aircraft has two aisles and a flight length greater than 6.0 hours.
In Reference to Claim 26#
Suciu as modified by Boeing and case law teaches:
	The method of claim 25, wherein said long range aircraft includes two engines, each of said two engines is said gas turbine engine,
	each of said two engines mounted on said long range aircraft during operation such that a take-off thrust of said long range aircraft is greater than 50,000lbf at static 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of operating a gas turbine of Suciu as modified by Boeing and case law by using two gas turbine engines to generate greater than 50,000lbf of thrust at SLTO 86°F as taught by Boeing for the purpose of being able to power the plane throughout the entire flight, including during take-off.
In Reference to Claim 27#
Suciu as modified by Boeing and case law teaches:
	The method of claim 22, wherein 
	said bypass ratio is greater than or equal to 14.0 (paragraph 43, lines 3-4 of Suciu); 
said fan has a low fan pressure ratio of less than 1.45 (paragraph 47, lines 10-14 of Suciu); and 
said fan drive turbine has a turbine pressure ratio that is greater than 5:1, said turbine pressure ratio defined as a pressure measured prior to an inlet of said fan drive turbine as related to a pressure at an outlet of said fan drive turbine prior to an exhaust nozzle (paragraph 43, lines 7-8 and paragraph 45, lines 8-13 of Suciu).
In Reference to Claim 28#
Suciu as modified by Boeing and case law teaches:

In Reference to Claim 29#
Suciu as modified by Boeing and case law teaches:
	The method of claim 28, wherein said aircraft includes two engines, each of said two engines is said gas turbine engine, each of said two engines mounted on said long range aircraft during operation such that a take-off thrust of said long range aircraft is greater than 50,000lbf at static SLTO 86°F. Boeing teaches the 787 comprises two engines, each engine produces 71,000lbf. Thrust is commonly measured at a static sea level take off temperature of 86°F.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of operating a gas turbine of Suciu as modified by Boeing and case law by using two gas turbine engines to generate greater than 50,000lbf of thrust at SLTO 86°F as taught by Boeing for the purpose of being able to power the plane throughout the entire flight, including during take-off.
In Reference to Claim 33#
Suciu as modified by Boeing and case law teaches:
	The method of claim 26, wherein said bypass ratio is greater than or equal to 14.0 (greater than 10, paragraph 43, lines 2-4 of Suciu), said fan has a low fan pressure ratio of less than 1.45 (paragraph 47, lines 12-14 of Suciu), said overall pressure ratio is equal to or greater than 60 (above or equal to about 50, paragraph 42, lines 7-12 of Suciu).
In Reference to Claim 34#
Suciu as modified by Boeing and case law teaches:
	The method of claim 29, wherein said fan drive turbine having fewer stages than said upstream compressor rotor. The upstream compressor rotor can have 4 to 8 stages (paragraph 42, lines 1-3 of Suciu) and the fan drive turbine can have 3 to 6 stages (paragraph 42, lines 6-7 of Suciu). Therefore the fan drive turbine can have fewer stages than the upstream compressor rotor.
In Reference to Claim 35#
Suciu as modified by Boeing and case law teaches:
	The method of claim 34, wherein said gear reduction is a planetary gear system (paragraph 43, lines 4-5 of Suciu), and said gear ratio is greater than or equal to 2.9 (greater than about 2.3, see paragraph 43, lines 6-7 of Suciu). 

Claims 32, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0233982 to Suciu as modified by Boeing and case law as applied to claims 20 and 29 above, and further in view of US 8,075,261 to Merry.
In Reference to Claims 32 and 36
Suciu as modified by Boeing and case law teaches:
	The gas turbine engine of claim 20 and method of claim 29, wherein the fan drive turbine is a three-stage turbine (paragraph 42, lines 6-7 of Suciu) and the upstream compressor rotor has multiple stages (paragraph 42, lines 1-3 of Suciu). 
Suciu as modified by Boeing and case law fails to teach:

Merry teaches:
	A gas turbine engine (90) comprising an upstream compressor rotor (18 in Figure 1, not numbered in Figure 3) which is a three-stage compressor rotor (see column 2, lines 14-18 and the annotated portion of Figure 3 below). 

    PNG
    media_image2.png
    602
    560
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine and method of Suciu as modified by Boeing and case law by designing the upstream compressor with three stages as taught by Merry as both references are directed to low pressure gas turbine engines, and which would yield predictable results. In this case, the predictable result is a compressor having three stages which is driven by one of the turbines. 
In Reference to Claim 37
Suciu as modified by Boeing, case law, and Merry teaches:
	The method of claim 36, wherein the step of driving said fan includes a low corrected fan tip speed of less than 1,150 ft/second (see paragraph 47, lines 16-18 of Suciu).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745